DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pat. App. Pub. No. 2017/0018363).
With respect to claim 1, Tanaka discloses a multilayer ceramic electronic component comprising: a laminate (FIG. 2, element 12) including multiple dielectric ceramic layers (FIG. 2, element 20 and paragraph [0032]) and multiple pairs of a first internal electrode layer and a second internal electrode layer laminated in a lamination direction (see FIG. 2, elements 22 and 24, and paragraph [0032]), and including: a first main surface and a second main surface that oppose each other in the lamination direction; a first lateral surface and a second lateral surface that oppose each other in a width direction perpendicular or substantially perpendicular to the lamination direction; and a first end surface and a second end surface that oppose each other in a longitudinal direction perpendicular or substantially perpendicular to the lamination direction and the width direction (see FIG. 1 and paragraph [0031]); a 
With respect to claim 5, Tanaka discloses that the outer layer includes a larger amount of a sintering aid element than the inner layer.  See paragraph [0046], noting that Si is included in the side margins, and further, that the amount of Si in the outer portion 34a is greater than that in 34b.  The Office notes that the claims do not specify that the sintering aid is required to be different from the at least one element consisting of Zr, Al, and Si recited in claim 1.
With respect to claim 6, Tanaka discloses that the inner layer is thinner than the outer layer.  See FIG. 4, wherein 34b is substantially thinner than 34a.
With respect to claim 7, Tanaka discloses that the ceramic defining each ceramic layer of the side margin has a composition different from a composition of a ceramic defining the dielectric ceramic layer.  See paragraph [0033], noting that the dielectric layers are formed of a perovskite-type compound, including Ba and Ti, while paragraph [0046] notes that the side margins are formed of barium titanate with an Si additive.   See also, paragraph [0062].
With respect to claim 9, Tanaka discloses that the first internal electrode layers and the second internal electrode layers each include a metal and a same dielectric ceramic material as is included in the dielectric ceramic layers.  See paragraph [0039].
With respect to claim 10, Tanaka discloses that the first internal electrode layers and the second internal electrode layers each have a thickness of about 0.3 µm or more and about 2.0 µm or less.  See paragraph [0038].
With respect to claim 11, Tanaka discloses that the first external electrode and the second external electrode both have a multi-layer structure including a base electrode layer and at least one plated layer.  See paragraph [0055].
With respect to claim 12, Tanaka discloses that the central layer portion has a thickness of about 0.2 µm or more and about 10 µm or less; and the peripheral layer portions each have a thickness of about 15 µm or more and about 40 µm or less.  See paragraphs [0033] and [0034]. 
With respect to claim 13, Tanaka discloses that the sintering aid element is one or more of Si, B, Li, K, Na, Mn, Mg, Ho, Ca, and V.  See paragraph [0046], noting that Si is included in the side margins, and further, that the amount of Si in the outer portion 34a is greater than that in 34b.
With respect to claim 14, Tanaka discloses that the inner layer has a thickness of about 0.1 µm or more and about 20 µm or less; and the outer layer has a thickness of about 5 µm or more and about 20 µm or less.  See paragraph [0044].
Claims 2-4 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US Pat. App. Pub. No. 2017/0243697).
With respect to claim 2, Mizuno discloses a multilayer ceramic electronic component (see abstract) comprising: a laminate (see FIG. 11, element 111) including multiple dielectric ceramic layers (see FIG. 12 and paragraphs [0155] and [0063]) and multiple pairs of a first internal electrode layer (see FIG. 12, elements 112) and a second internal electrode layer (see FIG. 12, elements 113) laminated in a lamination direction (see FIG. 12), and including: a first main surface and a second main surface that oppose each other in the lamination direction; a first lateral surface and a second lateral surface that oppose each other in a width direction perpendicular or substantially perpendicular to the lamination direction; and a first end surface and a second end surface that oppose each other in a longitudinal direction perpendicular or substantially perpendicular to the lamination direction and the width direction, noting that the capacitor has a cuboid or parallelepiped shape); a first external electrode on the first end surface of the laminate and connected to the first internal electrode layer on the first end surface (see FIG. 2, element 14 and paragraphs [0155] and [0063]); and a second external electrode on the second end surface of the laminate and connected to the second internal electrode layer on the second end surface (see FIG. 2, element 15 and paragraphs [0155] and [0063]); wherein the laminate further includes: a central layer portion in which each first internal electrode layer and each second internal electrode layer oppose each other with the dielectric ceramic layer therebetween (see FIG. 12, element 116); peripheral layer portions sandwiching the central layer portion in the lamination direction (see FIG. 12, element 120); and side margins sandwiching the central layer portion and the peripheral layer portions in the width direction (see FIG. 12, the combined elements 118 and 117); and a stepped portion including two or more steps is provided at an edge between the main surface and the lateral surface of the laminate (see FIG. 12, noting that elements 118 and 117 have different lengths extending from the top surface S1 to the side surface S2, resulting in two or more steps).
With respect to claim 3, Mizuno discloses that the side margins each include multiple ceramic layers laminated in the width direction, and the ceramic layers include an inner layer closest to the laminate and an outer layer farthest from the laminate; and in the lamination direction, the inner layer is shorter than the total length of the central layer portion and the peripheral layer portions and the length of the ceramic layer in each side margin decreases from the inner layer toward the outer layer to define the stepped portion.  See FIG. 12, noting that elements 118 and 117 have different lengths extending from the top surface S1 to the side surface S2, resulting in two or more steps; further, see paragraphs [0069] and [0079], noting that both layers 117 and 118 are formed of ceramic.
With respect to claim 4, Mizuno discloses that each side margin includes two layers including the inner layer and the outer layer; and in the lamination direction, a total distance from the main surface of the peripheral layer portion to an end surface of the inner layer is shorter than a total distance from the end surface of the inner layer to an end surface of the outer layer.  See FIG. 12, elements 117 and 118, wherein the thickness of element 117 is greater than the thickness of claim 18.
With respect to claim 16, Mizuno discloses that the first external electrode and the second external electrode both have a multi-layer structure including a base electrode layer and at least one plated layer.  See paragraph [0153].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pat. App. Pub. No. 2017/0018363 in view of Mizuno et al. (US Pat. App. Pub. No. 2017/0243697).
With respect to claim 8, Tanaka teaches that the side margin includes two layers including the inner layer and the outer layer (see FIG. 4), but fails to teach that ceramic particles defining the inner layer have an average particle size larger than an average particle size of ceramic particles defining the outer layer and an average particle size of ceramic particles defining the dielectric ceramic layer.
Mizuno, on the other hand, teaches that ceramic particles defining the inner layer have an average particle size larger than an average particle size of ceramic particles defining the outer layer and an average particle size of ceramic particles defining the dielectric ceramic layer.  See FIG. 4 and paragraph [0146].  Such an arrangement results in improved bonding of the side margins and improved moisture resistance.  See paragraphs [0147]-[0148].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Tanaka, as taught by Mizuno, in order to improve the bonding of the side margins and improve the moisture resistance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US Pat. App. Pub. No. 2017/0243697) in view of Kim et al. (US Pat. App. Pub. No. 2013/0009515).
With respect to claim 15, Mizuno fails to teach that the first internal electrode layers and the second internal electrode layers each include a metal and a same dielectric ceramic material as is included in the dielectric ceramic layers.
Kim, on the other hand, teaches the first internal electrode layers and the second internal electrode layers each include a metal and a same dielectric ceramic material as is included in the dielectric ceramic layers.  See paragraph [0080]. Such an arrangement results in reduced shrinkage of the metal powder during sintering and improved connectivity of the internal electrodes.  See paragraph [0080].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Mizuno, as taught by Kim, in order to reduce the shrinkage of the metal powder during sintering and improve connectivity of the internal electrode.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848